Citation Nr: 0711580	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for digestive problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In October 2004, the veteran submitted additional evidence to 
the Board without a waiver of initial review by the RO.  In 
March 2007, the Board contacted the veteran's representative, 
who thereafter submitted a waiver.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The record reflects that the AOJ has not made adequate 
attempts to obtain the veteran's service medical records.  In 
this regard, although the AOJ requested and received service 
medical records from the service department, those records 
pertain to the veteran's period of reserve duty, not his 
period of active duty.  In his notice of disagreement, the 
veteran requested that his service medical records for his 
active duty period be obtained and reviewed.  In his VA Form 
9, the veteran again noted the absence of his active duty 
service medical records.  Although the record reflects that a 
second request for the service medical records had been 
initiated, the request was not accepted because the records 
"were already in VA possession."  However, as noted above, 
only the reserve records are in VA possession.  Thus, the AOJ 
should make another attempt to obtain the veteran's service 
medical records for his period of active duty.

The few copies of service medical records from active duty 
submitted by the veteran show that he was treated for 
allergic rhinitis, sinusitis, and possible hay fever.  
Additionally, post-service medical records show that he 
continues to suffer from those conditions as well as 
bronchitis.  Thus, the Board finds that a medical examination 
is necessary in this case to determine whether his current 
disability originated in or is related to active service.

The copies of service medical records submitted by the 
veteran also show that he was treated for infectious 
hepatitis.  His symptoms included nausea, vomiting, and 
weight loss of about 20 pounds.  Post-service medical records 
show a history of peptic ulcer disease, abdominal pain, and 
gastritis.  Of particular note, a September 2002 private 
medical record reflects symptoms of pain, nausea, and weight 
loss of over 26 pounds, and that there was no clear 
explanation for the veteran's recurrent symptoms.  Given the 
similarities between the veteran's current symptoms and those 
in active service - although he was then diagnosed with 
infectious hepatitis - the Board finds that a medical 
examination is necessary to determine whether his current 
disability originated in or is related to active service.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

The veteran should also be asked to submit copies of all 
service medical records in his possession.

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Advise the veteran to submit copies of 
all service medical records in his 
possession.

3.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who treated him for his claimed 
disabilities since 2003.  After securing 
the necessary release, the RO should obtain 
these records.

4.  Contact the National Personnel Records 
Center and request service medical records 
for the veteran's period of active duty 
from June 1971 to June 1975.  Efforts to 
obtain government records must continue 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  Should the AOJ reach either or 
both conclusions, it must so state in a 
notice to the veteran and his 
representative.

5.  Schedule the veteran for appropriate 
VA examinations to determine the nature, 
extent, and etiology of any respiratory 
and digestive disorders found.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiners.  Examination reports should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  For any respiratory or digestive 
disorder found, the examiners, based on 
examination findings, medical principles, 
and historical records, including service 
medical records, should state whether the 
current disorder more likely, less likely, 
or at least as likely as not (50 percent 
probability) had its onset in or is 
related to active service.  The examiners 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

6.  After the development requested above 
has been completed to the extent possible, 
the claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


